DETAILED ACTION
This office action is in response to the election of claims filed on 7/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-29. Claims 12-24 are withdrawn as Non-Elected claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/12/2021 and 1/18/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shea (US 2020/0144161).
With respect to Claim 1, Shea shows (Fig 3a, 3d-3f; 4a-4c) all aspects of the current invention including a semiconductor device package comprising:
a semiconductor device having a horizontal channel structure (see par 48; lateral MOSFET with active surface 204)
the semiconductor device including a plurality of electrode pads (342A-342C) on an upper surface of the semiconductor device  (par 48)
a lead frame (100) including a plurality of conductive members (106, 108, 110) bonded to the plurality of electrode pads (par 11 and 48)
a mold (400) between the plurality of conductive members (see Fig 4a-4c; par 52-53)
With respect to Claim 2, Shea shows (Fig 3a, 3d-3f; 4a-4c) wherein the mold covers a lateral surface of the lead frame and a lateral surface of the semiconductor device.
With respect to Claim 3, Shea shows (Fig 3a, 3d-3f; 4a-4c) wherein the mold further covers a lower surface of the semiconductor device.
With respect to Claim 4, Shea shows (Fig 3a-3f; 4a-4c) further comprising: a semiconductor substrate (202), wherein the semiconductor device is on an upper surface of the semiconductor substrate (see par 23; 202 includes a base substrate material and MOSFET cells is formed in active surface 204 and the plurality of electrode pads (342A-342C) formed on substrate 202)
 With respect to Claim 5, Shea shows (Fig 3a-3f; 4a-4c) wherein the mold covers a lateral surface of the lead frame, a lateral surface of the semiconductor device, and a lateral surface of the semiconductor substrate.
With respect to Claim 7, Shea shows (Fig 3a-3f; 4a-4c) wherein the mold covers a lower surface of the semiconductor substrate.
With respect to Claim 8, Shea shows (Fig 3a, 3d-3f; 4a-4c) further comprising solder bumps (344A-344C) on the plurality of conductive members (par 48).
With respect to Claim 9, Shea shows (Fig 3a, 3d-3f; 4a-4c) further comprising: a heat sink (350) on the semiconductor device (par 49).
With respect to Claim 10, Shea shows (Fig 3a, 3d-3f; 4a-4c) wherein the semiconductor device comprises a GaN power device (par 66 teaches MOSFETs 200C is a power MOSFETs specifically designed to switch relatively large electrical currents; furthermore, par 23 teaches die 202 includes a base substrate material such as gallium nitride)
With respect to Claim 11, Shea shows (Fig 3a, 3d-3f; 4a-4c) wherein the plurality of electrode pads comprise a source electrode pad (342B), a drain electrode pad (342C), and a gate electrode pad (342A) (par 48).
With respect to Claim 25, Shea shows (Fig 3a, 3d-3f; 4a-4c) all aspects of the current invention including a semiconductor device package (200C) comprising:
a semiconductor device including a source electrode pad (342B), a drain electrode pad (342C), and a gate electrode pad (342A) spaced apart from each other on an upper surface of the semiconductor device (see par 48; lateral MOSFET with active surface 204)
a lead frame (100) including a first conductive member (108) bonded to the source electrode pad, a second conductive member (110) bonded to the drain electrode pad, and a third conductive member (106) bonded to the gate electrode pad, the first conductive member to the third conductive member being spaced apart from each other (par 11 and 48)
a mold (400) surrounding a lateral surface the first conductive member, a lateral surface of the second conductive member, a lateral surface of the third conductive member (see Fig 4a-4c; par 52-53)
With respect to Claim 26, Shea shows (Fig 3a, 3d-3f; 4a-4c) wherein the mold surrounds a lateral surface of the source electrode pad, a lateral surface of drain electrode pad, and a lateral surface of the gate electrode pad such that the mold fills gaps between the source electrode pad, the drain electrode pad, and the gate electrode pad along the upper surface of the semiconductor device.
With respect to Claim 27, Shea shows (Fig 3a, 3d-3f; 4a-4c) wherein the mold surrounds a lateral surface of the semiconductor device.
With respect to Claim 28, Shea shows (Fig 3a, 3d-3f; 4a-4c) further comprising: a heat sink (350) connected to the semiconductor device (par 49).
With respect to Claim 29, Shea shows (Fig 3a, 3d-3f; 4a-4c) wherein the semiconductor device comprises a GaN power device (par 66 teaches MOSFETs 200C is a power MOSFETs specifically designed to switch relatively large electrical currents; furthermore, par 23 teaches die 202 includes a base substrate material such as gallium nitride)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shea (US 2020/0144161), or in the alternative, unpatentable over Shea (US 2020/0144161) in view of Coyle (US 2007/0040237).
With respect to Claim 6, Shea shows (Fig 3E) an embodiment wherein the semiconductor substrate comprises a heat sink (350) on a lower surface of the semiconductor substrate. Furthermore, in a separate embodiment, (Fig 4A) shows wherein a mold compound (400) surrounding a lateral surface of the lead frame, a lateral surface of the semiconductor device, and a lateral surface of the semiconductor substrate. Although Fig 3E does not explicitly show the mold on the lateral surface of the semiconductor device, and the semiconductor substrate, one having ordinary skill in the art would not place the molding layer over the heat sink because it would restrict the function of the heat sink.
Additionally, Coyle shows (Fig 4) a semiconductor device package (100) comprising a semiconductor substrate (101), a lead frame (110) including a plurality of conductive members bonded to a semiconductor device on the semiconductor substrate, and a mold (401) between the plurality of conductive members, wherein a lower surface of the semiconductor substrate is exposed without being covered by the mold (par 29). Coyle teaches doing so to allow an external part (heat sink, spreader, slug, etc.) to be attached to the backside surface of the semiconductor substrate for additional thermal enhancement, and to enhance convection so that the device heat is more effectively transferred to the ambient as the final heat sink (par 30).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a lower surface of the semiconductor substrate is exposed without being covered by the mold to allow an external part (heat sink, spreader, slug, etc.) to be attached to the backside surface of the semiconductor substrate for additional thermal enhancement, and to enhance convection so that the device heat is more effectively transferred to the ambient as the final heat sink.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                       /Q. B./
Examiner, Art Unit 2814

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814